MEMORANDUM *
Appellant Albert Parris (“Parris”) appeals after a jury convicted him of nine counts of violating 18 U.S.C. § 656 (Theft, embezzlement, or misapplication by bank officer or employee). For the following reasons, we affirm his convictions.
First, Parris challenges the sufficiency of the evidence on Counts Two, Five, and Eleven. Parris failed to raise his objection below, so we review for plain error. United States v. Romero, 282 F.3d 683, 686 (9th Cir.2002). The record reflects sufficient evidence for a jury to convict Parris of all three counts, and we affirm.
Next, Parris claims that ten exhibits were erroneously admitted into evidence under Federal Rules of Evidence 803(6), the business record exception to the hearsay rule. The exhibits were prepared by a bank employee to balance the teller’s in- and-out cash tally. As such, they are business records and admissible—their trustworthiness goes to their weight. A district court has “wide discretion” to decide whether a business record is sufficiently trustworthy. United States v. Scholl, 166 F.3d 964, 978 (9th Cir.1999). Although *864Parris properly preserved his objections to these exhibits, we hold that the district court did not abuse its discretion when it admitted the ten exhibits into evidence. See United States v. Nguyen, 284 F.3d 1086, 1089 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.